       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 1 of 27 PageID: 1




 MCGEARY CUKOR LLC
 Michael Cukor, Esq.
 mcukor@mcgearycukor.com
 Vincent McGeary
 vmcgeary@mcgearycukor.com
 7 Dumont Place
 Morristown, NJ 07960
 (973) 339-7367
 Attorneys for Plaintiff

 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Pro Hac Vice forthcoming
 kculpepper@culpepperip.com
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawaii 96740
 Telephone:(808) 464-4047
 Facsimile: (202) 204-5181
 Pro Hac Vice Counsel for Plaintiffs
 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY


AFTER II MOVIE, LLC,
BODYGUARD PRODUCTIONS, INC.,                    Case No.
HITMAN TWO PRODUCTIONS, INC.,
KILLING LINK DISTRIBUTION, LLC, LHF             COMPLAINT FOR COPYRIGHT
PRODUCTIONS, INC., MILLENNIUM                   INFRINGEMENT AND DEMAND
FUNDING, INC., MILLENNIUM IP, INC.,             FOR JURY TRIAL
MILLENNIUM MEDIA, INC., MON, LLC,
NIKOLA PRODUCTIONS, INC., OUTPOST
PRODUCTIONS, INC., RAMBO V
PRODUCTIONS, INC., SF FILMS, LLC,
VENICE PI, LLC,
VOLTAGE HOLDINGS, LLC, WONDER ONE,
LLC, and YAR PRODUCTIONS, INC.

                         Plaintiffs,
  v.

RCN TELECOM SERVICES, LLC; and
RCN TELECOM SERVICES OF
MASSACHUSETTS, LLC,

        Defendants.
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 2 of 27 PageID: 2




       Plaintiffs AFTER II MOVIE, LLC, BODYGUARD PRODUCTIONS, INC., HITMAN

TWO PRODUCTIONS, INC., KILLING LINK DISTRIBUTION, LLC, LHF

PRODUCTIONS, INC., MILLENNIUM FUNDING, INC., MILLENNIUM IP, INC.,

MILLENNIUM MEDIA, INC., MON, LLC, NIKOLA PRODUCTIONS, INC., OUTPOST

PRODUCTIONS, INC., RAMBO V PRODUCTIONS, INC., SF FILMS, LLC, VENICE PI,

LLC, VOLTAGE HOLDINGS, LLC, WONDER ONE, LLC, and YAR PRODUCTIONS, INC.

(“Plaintiffs”) file this Complaint against Defendants RCN TELECOM SERVICES, LLC and

RCN TELECOM SERVICES OF MASSACHUSETTS, LLC (“Defendants”) and allege as

follows:


                          Nature of the Action and Personal Jurisdiction


   1. This matter arises under the United States Copyright Act of 1976, as amended, 17 U.S.C.

§§ 101, et seq. (the “Copyright Act”).

   2. The Plaintiffs allege that Defendants are liable for injunctive relief pursuant to 17 U.S.C.

§ 512(j) and secondarily liable (under material contribution and vicarious infringement) for

direct copyright infringements in violation of 17 U.S.C. §§ 106 and 501.

   3. Defendants solicit, transact, and/or do business within this jurisdiction, and have

committed unlawful and tortious acts both within and outside this jurisdiction with the full

knowledge that their acts would cause injury in this jurisdiction. As such, Defendants have

sufficient contacts with this judicial district to permit the Court’s exercise of personal

jurisdiction over them.

   4. Upon information and belief, Defendant RCN TELECOM SERVICES, LLC is a limited

liability company organized under the laws of Delaware and has its principal office at Princeton,

New Jersey.

                                                    2
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 3 of 27 PageID: 3




   5. Upon information and belief, Defendant RCN TELECOM SERVICES OF

MASSACHUSETTS, LLC is a limited liability company organized under the laws of Delaware

and has its principal office at Arlington, MA.

                                                     Parties

   6. The Plaintiffs are owners of the copyrights for the motion pictures (“Works”),

respectively, as shown in Exhibit “A”.

   7. Plaintiffs are producers of popular motion pictures currently available for sale online and

in brick-and-mortar retail stores. Many of these critically acclaimed motion pictures were

released in theaters throughout the world and feature A-list actors such as Samuel Jackson, Ryan

Reynolds, Sylvester Stallone, Nicholas Cage, Angela Basset, Gerard Butler, Gary Oldman,

Common, Linda Cardellini, Milla Jovovich, Pierce Brosnan, Dylan McDermott, Woody

Harrelson, James Marsden and Rob Reiner, among others.

   8. Plaintiffs invested significant financial resources, time and effort in making and

marketing these motion pictures based upon the expectation that they would have an opportunity

to get a return on their investment from rentals and sales. Massive piracy of these motion

pictures on the Internet via peer-to-peer networks by subscribers of Internet Service Providers

(“ISPs”) such as Defendants and the willful failure of the ISPs to deal with this issue despite

clear notice of it have hindered this opportunity.

   9. AFTER MOVIE II, LLC is a Nevada limited liability company with its principal place

of business at Las Vegas, NV.

   10. BODYGUARD PRODUCTIONS, INC. is a corporation organized under the laws of the

State of Nevada, has a principal office in Nevada and is an affiliate of Millennium Media.




                                                      3
      Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 4 of 27 PageID: 4




   11. HITMAN TWO PRODUCTIONS, INC. is a corporation organized under the laws of the

State of Nevada, has a principal office in Nevada and is an affiliate of Millennium Media.

   12. KILLING LINK DISTRIBUTION, LLC is a California limited liability company with

its principal place of business at Beverly Hills, CA.

   13. LHF PRODUCTIONS, INC. is a corporation organized under the laws of the State of

Nevada, has a principal office in Nevada and is an affiliate of Millennium Media.

   14. MILLENNIUM FUNDING, INC. is a corporation organized under the laws of the State

of Nevada, has a principal office in Nevada and is an affiliate of Millennium Media.

   15. MILLENNIUM IP, INC. is a corporation organized under the laws of the State of

Nevada, has a principal office in Nevada and is an affiliate of Millennium Media.

   16. MILLENNIUM MEDIA, INC. is a corporation organized under the laws of the State of

Nevada, has a principal office in Nevada.

   17. MON, LLC is a California limited liability company with its principal place of business

at Beverly Hills, CA.

   18. NIKOLA PRODUCTIONS, INC. is a corporation organized under the laws of the State

of Nevada, has a principal office in Nevada and is an affiliate of Millennium Media.

   19. OUTPOST PRODUCTIONS, INC. is a corporation organized under the laws of the

State of Nevada, has a principal office in Nevada and is an affiliate of Millennium Media.

   20. RAMBO V PRODUCTIONS, INC. is a corporation organized under the laws of the

State of Nevada, has a principal office in Nevada and is an affiliate of Millennium Media.

   21. SF Films, LLC is a New York limited liability company with its principal place of

business in New York, New York and is an affiliate of Voltage Pictures.




                                                   4
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 5 of 27 PageID: 5




   22. VENICE PI, LLC is a California limited liability company with its principal place of

business at Los Angeles, CA.

   23. VOLTAGE HOLDINGS, LLC is a limited liability company registered under the laws

of the State of Nevada, has principal offices in Los Angeles, California and is an affiliate of

Voltage Pictures.

   24. WONDER ONE, LLC is a Wyoming limited liability company with its principal place

of business at Sherman Oaks, CA.

   25. YAR Productions, Inc. is a corporation organized under the laws of the State of New

York, has a principal place of business in New York and is an affiliate of Voltage Pictures.


   26. Defendant RCN TELECOM SERVICES, LLC is a limited liability company organized

under the laws of Delaware with its principal office at Princeton, New Jersey.


   27. Defendant RCN TELECOM SERVICES OF MASSACHUSETTS, LLC is, upon

information and belief, a limited liability company organized under the laws of a Delaware with

its principal place of operation in Princeton, New Jersey.


   28. Non-party RCN CORP. is, upon information and belief, a now defunct corporation

previously organized under the laws of Delaware, but whose name is still used by RCN

TELECOM SERVICES, LLC.


   29. Upon information and belief, the Defendant RCN TELECOM SERVICES, LLC, non-

party RCN CORP. and Defendant RCN TELECOM SERVICES OF MASSACHUSETTS, LLC

are operated as a single, integrated company, under the RCN brand, with common management

in New Jersey, a common corporate headquarters in New Jersey, and common policies and

practices with respect to the provision of internet services.


                                                   5
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 6 of 27 PageID: 6




   30. Defendants are members of the American Registry of Internet Numbers (“ARIN”), which is

a nonprofit, member-based organization that manages and distributes Internet number resources such as

Internet Protocol (“IP”) addresses and Autonomous System Numbers. See Exhibit “B”.


   31. Defendants have an ARIN “Org” kind handle of RTSL-6 with full name “RCN” and an

address of 650 College Road East, Princeton, NJ, 08540 United States.


   32. Defendants have an ARIN “Individual” kind handle of PJ301-ARIN with full name

Peter Jacoby and address of 956 Massachusetts Ave., Arlington, MA 02476.


   33. Defendants have an ARIN “Group” kind handle of RAD75-ARIN with full name “RCN

Abuse Department”, a physical address of 650 College Road East, Princeton, NJ, 08540 United

States and an email address of “abuse@rcn.com”.


   34. Defendants have another ARIN “Group” kind handle of ZR40-ARIN with full name

“RCN Corporation” and a physical address of 650 College Road East, Princeton, NJ, 08540

United States.


   35. The ARIN records show that ARIN has directly allocated numerous IP address blocks to

RCN, including 33 Networks and 11 Autonomous System Numbers.


   36. Defendants are required to update the WHOIS records for the IP addresses it reassigns or

reallocates to per its registration agreement with ARIN.


   37. Defendant RCN TELECOM SERVICES OF MASSACHUSETTS, LLC is located at the

address RCN publishes for its PJ301-ARIN individual handle.


   38. Defendant RCN TELECOM SERVICES, LLC is located at the address RCN publishes

for its ZR40-ARIN, RAD75-ARIN and RTSL-6 handles.

                                                   6
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 7 of 27 PageID: 7




   39. Defendant RCN TELECOM SERVICES, LLC designates Peter Jacoby as its designated

DMCA agent, the same individual designated for RCN TELECOM SERVICES OF

MASSACHUSETTS, LLC.


   40. Defendants operate as an Internet Service Provider that provides transmitting, routing, or

connection for material through a system or network controlled or operated by or for

Defendants.


   41. Defendants advertise as one of the fastest ISPs. See https://www.rcn.com/ [last accessed

on July 21, 2021]; Decl. of Joshua Lee at ¶3.


   42. Many of Defendants’ subscribers are motivated to subscribe to RCN’s service because it

allows them to download movies and other copyrighted content—including unauthorized

content—as efficiently as possible.


   43. Accordingly, Defendants promote their service to download and upload large amounts of

content for subscribers that “spend hours downloading music, streaming music and gaming”.

See Decl. of Joshua Lee at ¶4.


   44. In exchange for this service, Defendants charge their subscribers monthly fees ranging in

price based on the speed of service.


   45. At all relevant times, Defendants knew that their subscribers routinely used their

networks for illegally downloading and uploading copyrighted works, particularly Plaintiffs’

Works. As described below, Plaintiffs’ agent sent over 5,400 notices styled per 17 U.S.C.

§512(c)(3) to Defendants’ designated abuse contact informing Defendants that many of their

subscribers were actively utilizing their service to infringe Plaintiffs’ Works. Those notices gave

Defendants the specific identities of the infringing subscribers, referred to by their Internet
                                                    7
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 8 of 27 PageID: 8




Protocol (“IP”) addresses, port numbers and time of infringement (to the second). Nonetheless,

Defendants persistently turned a blind eye to the massive infringement of Plaintiffs’ Works

occurring over their network. Defendants allowed the illegal activity because it was popular

with subscribers and acted as a draw to attract and retain new and existing subscribers.

Defendants’ subscribers, in turn, purchased more bandwidth and continued using Defendants’

services to infringe Plaintiffs’ Works.


    46. Defendants knew that if they terminated or otherwise prevented repeat infringer

subscribers from using their service to infringe, or made it less attractive for such use,

Defendants would enroll fewer new subscribers, lose existing subscribers, and ultimately lose

revenue. For those account holders and subscribers who wanted to download files illegally at

faster speeds, Defendants obliged them in exchange for higher rates. In other words, the greater

the bandwidth their subscribers required for pirating content, the more money Defendants made.


                                                    Joinder

    47. Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly joined because, as

set forth in detail above and below, the Plaintiffs assert: (a) a right to relief arising out of the

same transaction, occurrence, or series or transactions, namely (i) the use of Defendants’

services by their subscribers for infringing the copyrights in Plaintiffs’ Works and (ii) the

contribution to said copyright infringements by Defendants; and (b) that there are common

questions of law and fact.

    48. Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants are properly joined because,

as set forth in more detail below, the Plaintiffs assert that the contributory infringements

complained of herein by each of the Defendants: (a) arise out of the same transaction,

occurrence, or series of transactions or occurrences, and (b) have common questions of law and

                                                     8
        Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 9 of 27 PageID: 9




fact.

    49. Plaintiffs assert a right of relief against the Defendants jointly and severally.

                                 Subject Matter Jurisdiction and Venue

    50. This Court has subject matter jurisdiction over this action pursuant to 17 U.S.C. §§ 101,

et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1338 (patents,

copyrights, trademarks, and unfair competition).

    51. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c) because: (a) all or a

substantial part of the events or omissions giving rise to the claims occurred in this District; (b)

the Defendants can or could be found, in this District; and/or (c) Defendants are subject to the

court’s personal jurisdiction with respect to the present action. Additionally, venue is proper in

this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases), because the Defendants

or Defendants’ agents reside and can be found in this District.

                                           Factual Background

A) The Plaintiffs Own the Copyrights to the Works

    52. The Plaintiffs are the owner of the copyrights in the Works as shown in Exhibit “A”.

The Works are the subjects of copyright registrations and this action is brought pursuant to 17

U.S.C. § 411.

    53. The Works are motion pictures currently offered for sale in commerce.

    54. Defendants had notice of Plaintiffs’ rights through at least the credits indicated in the

content of the motion pictures which bore proper copyright notices.

    55. Defendants also had notice of Plaintiffs’ rights through general publication and

advertising associated with the motion pictures, and packaging and copies, each of which bore a

proper copyright notice.



                                                    9
     Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 10 of 27 PageID: 10




   56. Defendants also had notice of Plaintiffs’ rights through notices that were sent to

Defendants’ abuse contact.

B) Defendants’ Subscribers Infringe Plaintiffs’ Copyrights

   57. Defendants’ subscribers use BitTorrent to infringe Plaintiffs’ exclusive rights of

reproduction and distribution.

   58. BitTorrent is one of the most common peer-to-peer file sharing protocols (in other

words, set of computer rules) used for distributing large amounts of data.

   59. The BitTorrent protocol’s popularity stems from its ability to distribute a large file

without creating a heavy load on the source computer and network. In short, to reduce the load

on the source computer, rather than downloading a file from a single source computer (one

computer directly connected to another), the BitTorrent protocol allows users to join a "swarm"

of host computers to download and upload from each other simultaneously (one computer

connected to numerous computers).

   60. In a report from January 2011, a survey conducted by the firm Envisional estimated that

11.4 percent of all Internet traffic involved the unauthorized distribution of non-pornographic

copyrighted content via BitTorrent. See Envisional, “Technical report: An Estimate of

Infringing Use of the Internet”, January 2011,

https://www.ics.uci.edu/~sjordan/courses/ics11/case_studies/Envisional-Internet_Usage-

Jan2011-4.pdf [last accessed July 21, 2021].

   61. A more recent study by Sandvine determined that file-sharing accounts for 3 percent of

global downstream and 22 percent of upstream traffic, with 97% of that traffic in turn being

BitTorrent. See Sandvine, “The Global Internet Phenomena Report”, October 2018,

https://www.sandvine.com/hubfs/downloads/phenomena/2018-phenomena-report.pdf [last



                                                  10
     Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 11 of 27 PageID: 11




accessed on May 27, 2021].

    1) The Initial Seed, Torrent, Hash and Tracker

    62. A BitTorrent user that wants to upload the new file, known as an “initial seeder,” starts

by creating a “torrent” descriptor file using, for example, the Client he or she installed onto his

or her computer.

    63. The initial user or seeder of a file used a process referred to as “ripping” to create a copy

of motion pictures from either Blu-ray or legal streaming services.

    64. The initial seeder often modifies the file title of the Work to include a wording such as

“FGT”, “RARBG” or “YTS” in the title of the torrent files and file copies in order to enhance a

reputation for the quality of his or her torrent files and attract users to his or her piracy website.

    65. The Client takes the target computer file, the “initial seed,” here the copyrighted Work,

and divides it into identically sized groups of bits known as “pieces.”

    66. The Client then gives each one of the computer file’s pieces, in this case, pieces of the

copyrighted Works, a random and unique alphanumeric identifier known as a “hash” and

records these hash identifiers in the torrent file.

    67. When another peer later receives a particular piece, the hash identifier for that piece is

compared to the hash identifier recorded in the torrent file for that piece to test that the piece is

error-free. In this way, the hash identifier works like an electronic fingerprint to identify the

source and origin of the piece and that the piece is authentic and uncorrupted.

    68. Torrent files also have an "announce" section, which specifies the URL (Uniform

Resource Locator) of a “tracker,” and an "info" section, containing (suggested) names for the

files, their lengths, the piece length used, and the hash identifier for each piece, all of which are

used by Clients on peer computers to verify the integrity of the data they receive.



                                                      11
     Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 12 of 27 PageID: 12




   69. The “tracker” is a computer or set of computers that a torrent file specifies and to which

the torrent file provides peers with the URL address(es).

   70. The tracker computer or computers direct a peer user’s computer to other peer user’s

computers that have particular pieces of the file, here the copyrighted Work, on them and

facilitates the exchange of data among the computers.

   71. Depending on the BitTorrent Client, a tracker can either be a dedicated computer

(centralized tracking) or each peer can act as a tracker (decentralized tracking.)

   2) Torrent Sites

   72. “Torrent sites” are websites that index torrent files that are currently being made

available for copying and distribution by people using the BitTorrent protocol. There are

numerous torrent websites including the notorious YTS, The Pirate Bay and RARBG websites.

These websites were noted by the Office of the United States Trade Representative (“USTR”) as

examples of Notorious Markets defined as an online marketplace reportedly engaged in and

facilitating substantial piracy. See USTR, 2014 Out-of-Cycle Review of Notorious Markets,

Mar. 5, 2015, pg. 17, Available at https://ustr.gov/sites/default/files/2014%20Notorious

%20Markets%20List%20-%20Published_0.pdf [last accessed on May 7, 2021]; see also USTR,

2018 Out-of-Cycle Review of Notorious Markets, April 2019, pgs. 24, 27-28, Available at

https://ustr.gov/sites/default/files/2018_Notorious_Markets_List.pdf [accessed on May 7, 2021].

   3) Defendants’ subscribers access torrent sites from IP addresses provided by
      Defendants

   73. Defendants’ subscribers accessed torrent sites including the YTS website to upload and

download Plaintiffs’ copyrighted Work from IP addresses provided by Defendants.

   74. For example, an individual using email address j65*****@gmail.com accessed the

torrent website YTS from IP address 207.237.11.70 assigned by Defendants to their subscriber

                                                  12
     Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 13 of 27 PageID: 13




and downloaded torrent files for the Works Rambo V: Last Blood. See Exhibit “C” at pg. 2.

       4) Uploading and Downloading a Work Through a BitTorrent Swarm

   75. Once the initial seeder has created a torrent and uploaded it onto one or more torrent

sites, then other peers begin to download and upload the computer file to which the torrent is

linked (here the copyrighted Work) using the BitTorrent protocol and BitTorrent Client that the

peers installed on their computers.

   76. The BitTorrent protocol causes the initial seeder’s computer to send different pieces of

the computer file, here the copyrighted Work, to the peers seeking to download the computer

file. Defendants transmit the pieces to the peers.

   77. Once a peer receives a piece of the computer file, here a piece of the copyrighted Work,

it starts transmitting that piece to the other peers. Defendants transmit the pieces to the peers.

   78. In this way, all of the peers and seeders are working together in what is called a

“swarm.”

   79. Here, the Defendants’ subscribers participated in a swarm and directly interacted and

communicated with other members of the swarm through digital handshakes, the passing along

of computer instructions, uploading and downloading, and by other types of transmissions,

Plaintiffs’ Works.

   80. Defendants distributed the subscribers’ transmissions to other members of the swarm.

   81. In this way, and by way of example only, one initial seeder can create a torrent that

breaks a movie up into hundreds or thousands of pieces saved in the form of a computer file,

like the Works here, upload the torrent onto a torrent site, and deliver a different piece of the

copyrighted Work to each of the peers. The recipient peers then automatically begin delivering

the piece they just received to the other peers in the same swarm.



                                                     13
     Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 14 of 27 PageID: 14




   82. Once a peer has downloaded the full file, the BitTorrent Client reassembles the pieces

and the peer is able to view the movie. Also, once a peer has downloaded the full file, that peer

becomes known as “an additional seed,” because it continues to distribute the torrent file, here

the copyrighted Work.

      5) Plaintiffs’ computer investigator identified Defendants’ IP addresses as
      participants in swarms that were distributing Plaintiffs’ copyrighted Works

   83. The Plaintiffs engaged Maverickeye UG (“MEU”) to identify the IP addresses that are

being used by those people that are using the BitTorrent protocol and the Internet to reproduce,

distribute, display or perform Plaintiffs’ copyrighted Works.

   84. MEU used forensic software to enable the scanning of peer-to-peer networks for the

presence of infringing transactions.

   85. MEU extracted the resulting data emanating from the investigation, reviewed the

evidence logs, and isolated the transactions and the IP addresses associated therewith for the

files identified by the SHA-1 hash value of the Unique Hash Number.

   86. MEU logged information including the IP addresses, Unique Hash Numbers, and hit

dates that show that Defendants’ subscribers distributed pieces of the Plaintiffs’ copyrighted

Works identified by the Unique Hash Number.

   87. Defendants’ subscribers’ computers used the identified IP addresses to connect to the

investigative server in order to transmit a full copy, or a portion thereof, of a digital media file

identified by the Unique Hash Number.

   88. MEU’s agent analyzed each BitTorrent “piece” distributed by the IP addresses and

verified that re-assemblage of the pieces using a BitTorrent Client results in a fully playable

digital motion picture of the Works.

   89. MEU’s agent viewed the Works side-by-side with the digital media file that correlates to

                                                    14
     Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 15 of 27 PageID: 15




the Unique Hash Number and determined that they were identical, strikingly similar or

substantially similar.

C) The Operator of the YTS Website Confirmed that At Least One of Defendants’
Subscribers’ Accounts was Used to Download Torrent Files for Copying Copyright
Protected Works from the YTS Website.

   90. The YTS website operator maintained records of activity of registered user accounts.

See Exhibit “C” at pg. 3 (Certificate of Authenticity).

   91. As shown in Exhibit “C”, the records including the email address of the registered user

account, the torrent files the registered account downloaded, the IP address from where the

registered user accessed the YTS website, and the time.

D) Defendants’ Subscribers Distributed Copies of Plaintiffs’ Works.

   92. Defendants’ subscribers distributed at least pieces of each of Plaintiffs’ Works over

network connections provided by Defendants to other peers in the Swarm.

   93. Defendants’ subscriber at IP address 65.78.99.191 distributed hundreds of copies of

Plaintiff Millennium Funding, Inc.’s Work Angel Has Fallen by the file name

“Angel.has.fallen.2019.1080p-dual-lat-cinecalidad.is.mp4”.

   94. Defendants’ subscriber at IP address 207.172.202.107 distributed hundreds of copies of

Plaintiff Millennium Funding Inc.’s Work Hunter Killer by the file name “[www.Torrent9.uno]

Hunter Killer 2018 FRENCH 720p WEB H264” and the Work Angle Has Fallen by the file

name “[OxTorrent.com] Angel.Has.Fallen.2019. FRENCH.720p.WEB.H264-

FRATERNiTY.mkv”.

   95. MEU confirmed over 800 instances of Defendants’ subscriber at IP address

209.94.139.49 distributing copies of Plaintiff Rambo V Productions, Inc.’s Work Rambo V: Last

Blood under the file name “[WWW.BLUDV.TV] Rambo - AtÃ© o Fim 2019 (720p - BluRay)



                                                  15
     Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 16 of 27 PageID: 16




[DUBLADO] Acesse o ORIGINAL WWW.BLUDV.TV” and over 700 instances of

Defendants’ subscriber at IP address 66.44.13.123 distributing the Work under the file name

“Rambo.last.blood.2019.1080p-dual-lat-cinecalidad.is.mp4”.

E) Defendants had Knowledge that Their Subscribers were Infringing Plaintiffs’ Works
and Distributing File Copies of the Works But Continued to Provide Service to Their
Subscribers.

   96. Plaintiffs engaged MEU to generate Notices of infringements (“Notices”) styled per 17 U.S.C.

§512(c)(3) of the Digital Millennium Copyright Act (“DMCA”) to be sent to service providers of IP

addresses where MEU confirmed infringement of copyright protected content.

   97. Each Notice included at least the name of the copyright owner, the title of the Work, the

manner by which it was infringed, the infringing file name which includes the altered Copyright

Management Information, the IP address and port number at where infringement was confirmed

and the time of infringement down to the second. See Exhibit “D” (Attached Exhibits 1-2)

(excerpt below).




   98. MEU determines the proper service provider assigned the IP addresses at issue from publicly

available information from ARIN.

   99. MEU determines the proper abuse contact email address for the service provider assigned the

IP addresses from the ARIN records, DMCA designated directory and Defendants’ website.
                                                   16
     Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 17 of 27 PageID: 17




   100. Plaintiffs’ agent sends the Notice to the abuse contact email address.

   101. Defendants are required to update the WHOIS records for the IP addresses it reassigns

or reallocates per their registration agreement with ARIN.

   102. Plaintiffs’ agent has sent over 5,400 Notices to Defendants concerning infringements of

copyright protected Works including Plaintiffs’ at IP addresses assigned to Defendants from

ARIN.

   103. For example, Plaintiffs’ agent sent over 1,700 Notices to Defendants concerning

infringement of the motion picture Angel Has Fallen at IP addresses assigned to Defendants

from ARIN.

   104. For example, Plaintiffs’ agent sent over 1,400 Notices to Defendants concerning

infringement of the motion picture Rambo V: Last Blood at IP addresses assigned to Defendants

from ARIN.

   105. For example, Plaintiffs’ agent sent over 300 Notices to Defendants concerning

                                                     17
      Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 18 of 27 PageID: 18




infringement of the motion picture Ava at IP addresses assigned to Defendants from ARIN.

   106. For example, Plaintiffs’ agent sent over 300 Notices to Defendants concerning

infringement of the motion picture The Outpost Killer at IP addresses assigned to Defendants

from ARIN.

   107. Plaintiffs’ agent sent over 100 Notices to Defendants concerning observed infringements at

each of IP addresses 65.78.99.191, 207.172.202.107 and 209.94.139.49.

   108. Upon information and belief, other rightsholders had similar Notices sent to Defendants

concerning infringing activity at IP addresses assigned to Defendants from ARIN.

   109. Defendants failed to terminate the subscribers of the accounts associated with these IP

addresses or take any meaningful action in response to these Notices.

   110. Defendants often failed to even forward the Notices to their subscribers.

   111. Defendants continued to provide service to their subscribers despite knowledge that their

subscribers were using the service to engage and facilitate massive piracy of Plaintiffs’ copyright

protected Works.

   112. Plaintiffs’ counsel sent a letter to Defendant RCN Telecom Services, LLC detailing these

concerns and pointing to detailed examples of prolific piracy behavior by subscribers on Oct. 19, 2020.

See Exhibit “D”.

   113. Defendants completely ignored the letter and continued to provide service to even the

subscribers engaged in prolific piracy detailed in the letter.

   114. Defendants’ failure to terminate or take any meaningful action against their subscribers

resulted in a cascade of piracy of Plaintiffs’ Works.

F) Defendants Control the Conduct of Their Subscribers.

   115. Defendants can terminate the accounts of their subscribers at any time.



                                                        18
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 19 of 27 PageID: 19




    116. Upon information and belief, Defendants promptly terminate subscriber accounts for

committing any prohibited or abusive activities or failing to pay for the service. See Decl. of

Joshua Lee at ¶5.




    117. Indeed, Defendants explicitly state that they have the right to disconnect or temporarily

suspend a subscriber’s account, including for DMCA violations. Yet, Defendants have failed to

actually act on these purported policies. See Id.




                                                    19
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 20 of 27 PageID: 20




 G) Defendants Do Not Have a Safe Harbor From Liability.

    118. As part of the DMCA, Congress created a safe harbor that limits the liability of a service

provider for copyright infringement when their involvement is limited to, among other things,

“transmitting, routing, or providing connections for, material through a system or network

controlled or operated by or for the service provider.” 17 U.S.C. § 512(a). To benefit from this

safe harbor, however, an ISP must demonstrate that it “has adopted and reasonably

implemented...a policy that provides for the termination in appropriate circumstances of

subscribers...who are repeat infringers.” 17 U.S.C. § 512(i)(1)(A).

    119. Defendants do not have a policy of terminating repeat infringers.

    120. Plaintiffs’ agent has sent over 5,400 Notices to Defendants concerning infringements at IP

addresses Defendants publish as assigned to them.

    121. Defendants failed to terminate the accounts and/or take any meaningful actions against their

subscribers in response to the Notices consistent with a reasonably implemented policy for termination of

subscribers and account holders of the service provider’s system or network who are repeat infringers

necessary to support a safe harbor from liability (“policy”).

    122. Below are examples of Defendants’ failure to reasonably implement the requisite Policy.

    123. Defendants failed to terminate the account and/or take any meaningful action against their

subscriber at IP address 65.78.99.191 even after Plaintiffs’ agent sent 150 Notices.

    124. Defendants failed to terminate the account and/or take any meaningful action against v

subscriber at IP address 207.172.202.107 even after Plaintiffs’ agent sent over 140 Notices and

Plaintiffs’ counsel sent a letter.

    125. Defendants failed to terminate the account and/or take any meaningful action against their

subscriber at IP address 209.94.139.49 even after Plaintiffs’ agent sent over 100 Notices and



                                                        20
        Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 21 of 27 PageID: 21




 Plaintiffs’ counsel sent a letter.

     126. Defendants failed to terminate the account and/or take any meaningful action against their

 subscriber at IP address 209.150.44.177 even after Plaintiffs’ agent sent over 90 Notices and

 Plaintiffs’ counsel sent a letter.

     127. Defendants failed to terminate the account and/or take any meaningful action against their

 subscriber at IP address 66.44.13.123 even after Plaintiffs’ agent sent over 80 Notices and

 Plaintiffs’ counsel sent a letter.

     128. Defendants failed to terminate the account and/or take any meaningful action against their

 subscriber at IP address 216.80.112.90 even after Plaintiffs’ agent sent at least 80 Notices and

 Plaintiffs’ counsel sent a letter.

     129. Defendants’ conduct renders them ineligible for safe harbor immunity from copyright

 liability under the DMCA.

  H) The Copyright Infringements Arise from Defendants’ Advertisements.

    130. At all relevant times, Defendants’ subscribers have paid substantial subscription fees for

access to Defendants’ high-speed Internet network.

    131. Defendants offer a tiered pricing structure so their subscribers can have even higher

downloading and uploading speed for a higher monthly fee. See, e.g., https://www.rcn.com/dc-

metro/high-speed-internet/#shop [last accessed on July 22, 2021].




                                                      21
        Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 22 of 27 PageID: 22




    132. Defendants advertise their highest tier for “gaming internet” and emphasizes the high

upload and download speeds for $49.99 with download speeds up to 940 Mbps.

    133. As recently as March 5, 2020, Defendants advertised the ability to use this tier of service

to “Download an HD movie in a Snap” and to “Download a TV show, an album or photos in a

Flash”. See Decl. of Joshua Lee at ¶¶6-7.




                                                    22
        Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 23 of 27 PageID: 23




    134. Defendants’ subscribers are motivated to become subscribers from Defendants’

advertisements.

    135. Defendants’ subscribers are motivated to become subscribers from the knowledge of

Defendants’ practice of ignoring notices of infringements or failing to take any meaningful action.


                                            First Cause of Action
                  (Contributory Copyright Infringement based upon material contribution)

     136. Plaintiffs re-allege and incorporate by reference the allegations contained in each of the

 foregoing paragraphs.

     137. Through their activities, Defendants knowingly and intentionally took steps that are

 substantially certain to result in direct infringement of Plaintiffs’ Copyrighted Works, and that

 have resulted in such direct infringement in violation of Plaintiffs’ copyrights.

     138. Despite Defendants’ knowledge that their subscribers were using their service to engage

 in widescale copyright infringements, Defendants have failed to take reasonable steps to

                                                     23
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 24 of 27 PageID: 24




minimize the infringing capabilities of their service.

   139. Defendants are liable as contributory copyright infringers for the infringing acts of their

subscribers. Defendants have actual and constructive knowledge of the infringing activity of their

subscribers. Defendants knowingly caused and otherwise materially contributed to these

unauthorized distributions of Plaintiffs’ Works.

   140. Defendants’ contributory infringements were committed “willfully” within the meaning

of 17 U.S.C. § 504(c)(2).

   141. By engaging in the contributory infringement alleged in this Complaint, Defendants

deprived not only the producers of the Works from income that could have been derived when the

respective film was shown in public theaters and offered for sale or rental, but also all persons

involved in the production and marketing of this film, numerous owners of local theaters and

retail outlets and their employees, and, ultimately, the local economy. Defendants’ misconduct

therefore offends public policy.


                                           Second Cause of Action
                                          (Vicarious Infringement)

   142. Plaintiffs re-allege and incorporate by reference the allegations contained in each of the

foregoing paragraphs.

   143. Defendants are vicariously liable for the infringing acts of their subscribers’

infringements including but not limited to their subscribers’ direct infringements of Plaintiffs’

exclusive right to reproduce and distribute copies of their Works.

   144. Defendants have the right and ability to supervise and control the infringing activities

that occur through the use of their service, and at all relevant times has derived a direct financial

benefit from the infringement of Plaintiffs’ copyrights.


                                                     24
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 25 of 27 PageID: 25




   145. Defendants have refused to take any meaningful action to prevent the widespread

infringement by their subscribers. Indeed, the ability of subscribers to use Defendants’ service to

engage in widespread piracy of copyright protected content including Plaintiffs’ Works without

having their services terminated despite multiple notices being sent to Defendants act as a

powerful draw for subscribers of Defendants’ service.

   146. The ability of subscribers to use Defendants’ high-speed service to infringe Plaintiffs’

Works without having their services terminated despite multiple notices being sent to Defendants

acts as a powerful draw for subscribers of Defendants’ service.

   147. Defendants are therefore vicariously liable for the unauthorized reproduction and

distribution of Plaintiffs’ Works.


                                          Third Cause of Action
                              (Application for Website-Blocking Injunction)

   148. Plaintiffs re-allege and incorporate by reference the allegations contained in each of the

foregoing paragraphs.

   149. Defendants have actual knowledge of their subscribers’ infringements of Plaintiffs’

exclusive rights under the Copyright Act by their subscribers’ use of notorious piracy websites

that are of foreign origin to pirate Plaintiffs’ Works.

   150. Despite having said actual knowledge, Defendants continues to provide services to their

subscribers.

   151. Defendants’ actions of providing transmission, routing, or connections for said copies of

the Works to their subscribers is a direct and proximate cause of the infringements of Plaintiffs’

Works.

   152. Defendants had actual or constructive knowledge of infringement of Plaintiffs’ exclusive


                                                     25
       Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 26 of 27 PageID: 26




rights under the Copyright Act by their subscribers. Defendants knowingly and materially

contributed to such infringing activity.

   153. As a direct and proximate result of the infringement to which Defendants knowingly and

materially contribute and contributed, Plaintiffs are entitled to injunctive or other equitable relief

as provided by, for example, 17 U.S.C. §§ 512(j)(1)(A) and (B) including but not limited to an

order restraining the Defendants from providing access to infringing material or activity residing

at movie piracy websites including but not limited to: (a) YTS; (b) Piratebay; (c) Rarbg; and (d)

1337x; and/or taking reasonable steps to block access to said movie piracy websites.

                                               Prayer for Relief

        WHEREFORE, the Plaintiffs respectfully request that this Court:

        (A) enter permanent injunctions enjoining Defendants from continuing to contribute to

    infringements of the Plaintiffs’ copyrighted Works;

        (B) order Defendants to adopt a policy that provides for the prompt termination of

    subscribers for which Defendants receive more than three unique notices of infringements of

    copyright protected Works within 72 hours;

        (C) order Defendants to block subscribers from accessing notorious piracy websites of

    foreign origin that are listed in the annual trade report of Notorious Foreign Markets

    published by the United States Government on all networks under their control to prevent

    further pirating of Plaintiffs’ Works via the BitTorrent protocol;

        (D) order Defendants to disclose to Plaintiffs the identifications of the subscribers who

    used and use Defendants’ service to infringe Plaintiffs’ Works on an ongoing basis after said

    subscribers are provided notice as required by 47 U.S.C. § 551;




                                                     26
  Case 3:21-cv-15310 Document 1 Filed 08/13/21 Page 27 of 27 PageID: 27




   (E) award the Plaintiffs their actual damages from the copyright infringements and

Defendants’ profits in such amount as may be found; alternatively, at Plaintiffs’ election, for

statutory damages pursuant to 17 U.S.C. § 504(a) and (c) against Defendants jointly and

severally;

   (F) award the Plaintiffs their reasonable attorneys’ fees and costs pursuant to 17 U.S.C. §

505; and

   (G) grant the Plaintiffs any and all other and further relief that this Court deems just and

proper.

                                          Jury Demand

   The Plaintiffs hereby demand a trial by jury on all issues properly triable by jury.


Dated: August 13, 2021

                                           By: /s/Michael Cukor

                                           MCGEARY CUKOR LLC
                                           7 Dumont Place
                                           Morristown, NJ 07960
                                           (973) 339-7367
                                           mcukor@mcgearycukor.com




                                               27
